Case: 09-60493     Document: 00511000591          Page: 1    Date Filed: 01/11/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 11, 2010

                                     No. 09-60493                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



PRENTISS I. GUYTON

                                                   Plaintiff-Appellant
v.

MADISON COUNTY, MISSISSIPPI; KARL M. BANKS

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:08-CV-294


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
        Prentiss I. Guyton appeals from the district court’s grant of summary
judgment in his suit alleging constructive discharge. For the reasons given in
the district court’s memorandum opinion and order, the judgment is
AFFIRMED.




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.